       Case 1:20-cr-00159-CCC Document 1 Filed 07/01/20 Page 1 of 3



                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     Crim. No: \: 10- Cf- \'59

           V.                                (J.   co0rer )
JARED BISHOP HEISEY
    Defendant

                             INDICTMENT

THE GRAND JURY CHARGES:

                                 Count 1

                         18 U.S.C. § 2244 (b)-
                Abusive Sexual Contact without Consent

On or about July 2, 2019, in the Middle District of Pennsylvania, and

while in the special maritime and territorial jurisdiction of the United

States, that is, the Distribution Defense Logistics Agency,

Mechanicsburg, Pennsylvania, the defendant,

                       JARED BISHOP HEISEY,

did, with the intent to abuse, harass, humiliate, and degrade another

person and to arouse and gratify the sexual desire of any person,

knowingly and intentionally engage in sexual contact with another

person without her permission; specifically, Jared Bishop Heisey



                                     1
       Case 1:20-cr-00159-CCC Document 1 Filed 07/01/20 Page 2 of 3




touched another person's inner thigh while making graphic sexual

comments during an employee review.

      In violation of Title 18 United States Code, Section 2244 (b).

THE GRAND JURY FURTHER CHARGES:

                                 Count 2

                        18 U.S.C. § 111 (a)(l)-
                     Assaulting Certain Employees

In or about August 2019, in the Middle District of Pennsylvania, and

while in the special maritime and territorial jurisdiction of the United

States, that is, the Distribution Defense Logistics Agency,

Mechanicsburg, Pennsylvania, the defendant,

                       JARED BISHOP HEISEY,

did forcibly assault a!ld intimidate another person, an employee of the

United States Government, a person designated in 18 U.S.C. § 111 4,

while engaged in the performance of her official duties; specifically,

Jared Bishop Heisey pinned another person up against a wall by

grabbing her neck with his hand while making sexual comments.

     In violation of Title 18 United States Code, Section 111 (a)(l).

THE GRAND JURY FURTHER CHARGES:



                                     2
       Case 1:20-cr-00159-CCC Document 1 Filed 07/01/20 Page 3 of 3




                                 Count 3

                        18 U.S.C. § 2244 (b)-
               Abusive Sexual Contact without Consent

In or about November 2019, in the Middle District of Pennsylvania, and

while in the special maritime and territorial jurisdiction of the United

States, that is, the Distribution Defense Logistics Agency,

Mechanicsburg, Pennsylvania, the defendant,

                       JARED BISHOP �EISEY,

did, with an intent to abuse, harass, humiliate, and degrade another

person and to arouse and gratify the sexual desire of any person,

knowingly and intentionally engage in sexual contact with another

person without her permission; specifically, Jared Bishop Heisey

grabbed another person's inner thigh while making inappropriate

sexual comments while she was trapped inside of a forklift.

      In violation of Title 18 United States Code, Section 2244 (b).

DAVID J. FREED                               A TRUE BILL:
UNITED STATES ATTORNEY


  · Jaime M. Keating
Assistant United States Attorney


                                              Date
                                    3
